Citation Nr: 1317803	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  05-40 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 22, 1998 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel 

INTRODUCTION

The Veteran had active service from October 1958 to January 1979.  The Veteran died in July 1996.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was most previously before the Board in April 2011 and had been remanded in January 2008 and June 2010.

The April 2011 Board decision denied the issue on appeal.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2002 the Court issued a Memorandum Decision vacating the Board's decision with respect to the claim, as the Court determined that the Board failed to ensure compliance with its prior remand orders.


FINDING OF FACT

VA received the appellant's application for Dependency and Indemnity Compensation (DIC) benefits in July 1996.


CONCLUSION OF LAW

The criteria for an effective date of July 1, 1996 for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. § 3.400 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is challenging the effective date assigned by the March 2005 RO decision that granted service connection for the cause of the Veteran's death.  She asserts that she first filed a claim for DIC benefits in July 1996.

In light of the favorable decision to grant the appellant's claim, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Analysis

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In cases involving service connection for cause of death, the effective date is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(c)(2).  In cases involving an award of DIC, the effective date is the date the appellant's election of benefits is received.  38 C.F.R. § 3.400(c)(4)(iii).

The Veteran died on July [redacted], 1996.  A claim for service connection for the cause of the Veteran's death was received by the Roanoke, Virginia RO on October 22, 1998.  The cover letter accompanying the claim indicated that the enclosed included the Application for Dependency and Indemnity Compensation (DIC) and the Application for Burial Benefits.  The Application for DIC was signed by the appellant and dated in July 1998.  No earlier claims have been located.

The appellant asserts that in July 1996 she prepared and submitted to the RO in Roanoke, Virginia, an informal claim for DIC benefits.  Two years later, after moving to El Paso, Texas, the appellant, with the help of an organization, prepared and filed a formal claim for entitlement to DIC and burial benefits with the RO in Houston, Texas, which received the claim on October 22, 1998.  She checked a box on the application form indicating that she had not previously filed a claim with VA.

The RO granted entitlement to DIC in a March 2005 rating decision and assigned an effective date of October 22, 1998, the date of the claim of record.

In July 2009 the appellant submitted a statement indicating that at the time she applied for DIC benefits in 1996 she still resided in Panama and was using an APO mailing address in Miami, Florida.  The record indicates that the appellant was a resident of the Panama Canal Zone who had come to Washington, D.C. with her husband, the Veteran, when he was hospitalized and treated for his terminal illness.  As she was staying with relatives in Virginia at that time, she says she filed her 1996 claim with the Roanoke RO.  In an August 2010 e-mail response to VA personnel the Roanoke RO indicated that there was "nothing here in Roanoke on this veteran.  If we had received any type of claim, it would have been forwarded to the office of jurisdiction over the veteran's claims folder.  Since [you are] looking at the [claims file], you should already have anything we may have received."

As noted, on her 1998 application the appellant stated that she had not previously submitted a claim.  The appellant has essentially indicated that she does not remember why she checked the box indicating no previous claim.  While the appellant did refer to her 1998 claim as her first DIC claim, she has also made multiple assertions that she first applied for DIC in July 1996 when the Veteran died.  At any rate, it is reasonable to assume that as the appellant was attempting to obtain service connection at the time that she filed her October 1998 claim it is understandable that she might not have focused on the effective date issue.  

The Board observes that in its August 2010 e-mail the Roanoke RO did not indicate to what office they would have regarded as the office of jurisdiction over the claim in 1996.  VA 's rules indicate that jurisdiction over the claims folder of a claimant having an APO address, such as did the appellant at the time period in question, require special RO jurisdiction requirements (for example, current rules require that such cases are handled by the Pittsburg RO).  See M21-1MR, pt. III, subpt. ii, ch. 5.a., b.  This further demonstrates as to why it is unlikely that the Roanoke, RO would have any of the appellant's documentation had she submitted a claim to that office in July 1996.

The Board notes that in September 1996 the Defense Finance and Accounting Service (DFAS) contacted the RO, noting that DFAS records indicated that the appellant "became entitled to a Survivor Benefit Plan (SBP) annuity on July 19, 1996."   The letter stated that "[t]he annuitant has signed a statement authorizing the withholding of DIC for paying SBP overpayments."  The DFAS further requested: "Please notify us if she/he becomes entitled to [DIC]...." Id .   DFAS sent a second copy of the same letter to the RO in October 1996.

Resolving doubt in the appellant's favor, the Board finds that the appellant sent a claim for DIC benefits in July 1996 as she has claimed.  The September 1996 DFAS letter makes it clear that the appellant contacted or at least corresponded with DOD shortly following the death of her husband.  It is not unreasonable to assume that the appellant would have also contacted VA at that time.  Further, the DFAS correspondence seems to lend credibility to the appellant's account that she had sent some paperwork to the Roanoke RO shortly following the Veteran's death as there is no other explanation of record as to why the DFAS correspondence would have been sent to the Roanoke RO at that time.


While the Board does not interpret the DFAS correspondence as being an informal claim or even as evidence of a reasonably raised claim for DIC benefits, it does bolster the appellant's assertion that she had reached out to VA in July 1996 concerning her eligibility for VA death benefits.  Moreover, due to the rules concerning APO addresses discussed previously, the Board finds that there is good reason as to why the Roanoke RO indicated that they had no records of a claim being filed in 1996.  Thus, while the Board readily acknowledges that the evidence of record does not conclusively prove that VA received the appellant's materials in July 1996, when resolving all doubt in the appellant's favor, the evidence supports a finding that the appellant filed a claim for death benefits in July 1996.

In sum, the Board finds that the appellant's claim for DIC benefits was received by VA within one year after the July [redacted], 1996 date of the Veteran's death.  As such, an effect date of the first day of the month in which the Veteran's death occurred, July 1, 1996, is warranted.


ORDER

An effective date of July 1, 1996, for the grant of service connection for the cause of the Veteran's death, is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


